Case 8:21-cv-00061-CJC-KES Document 9 Filed 01/12/21 Page 1 of 2 Page ID #:26



                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES – GENERAL

Case No. SACV-21-00061-CJC-(KESx)                                Date: January 12, 2021

Title: YEONG LEE V. PETER LONG TEN YAM, ET AL.



PRESENT:

  HONORABLE CORMAC J. CARNEY, UNITED STATES DISTRICT JUDGE

      Cheryl Wynn                                          N/A
      Deputy Clerk                                     Court Reporter

ATTORNEYS PRESENT FOR PLAINTIFF:             ATTORNEYS PRESENT FOR DEFENDANT:

      None Present                                     None Present

PROCEEDINGS: (IN CHAMBERS) ORDER TO SHOW CAUSE AS TO WHY
THIS COURT SHOULD NOT DECLINE TO EXERCISE SUPPLEMENTAL
JURISDICTION OVER PLAINTIFF’S UNRUH ACT CLAIM AND RELATED
STATE LAW CLAIMS

       On January 12, 2021, Plaintiff Yeong Lee filed this action against Defendants,
alleging violations of the Americans with Disabilities Act (“ADA”) and California’s
Unruh Civil Rights Act (“Unruh Act”), as well as state law claims for violation of
California’s Disabled Persons Act, California’s Unfair Competition Law, and negligence.
(Dkt. 1 [Complaint, hereinafter “Compl.”].) Plaintiff contends that this Court has
jurisdiction over her ADA claim based on the existence of a federal question and
jurisdiction over her Unruh Act claim and other state law claims based on supplemental
jurisdiction. (Id. at 2.)

       Supplemental jurisdiction “is a doctrine of discretion, not of plaintiff’s right.”
United Mine Workers v. Gibbs, 383 U.S. 715, 726 (1966). District courts have discretion
to decline to exercise supplemental jurisdiction if: “(1) the claim raises a novel or
complex issue of State law, (2) the claim substantially predominates over the claim or
claims over which the district court has original jurisdiction, (3) the district court has
dismissed all claims over which it has original jurisdiction, or (4) in exceptional
circumstances, there are other compelling reasons for declining jurisdiction.” 28 U.S.C.
§ 1367(c).
Case 8:21-cv-00061-CJC-KES Document 9 Filed 01/12/21 Page 2 of 2 Page ID #:27



                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES – GENERAL

Case No. SACV 21-00061-CJC-(KESx)                                 Date: January 12, 2021
                                                                  Page 2

       A number of federal district courts across California have declined to exercise
supplemental jurisdiction over Unruh Act claims brought alongside ADA claims, citing
28 U.S.C. §§ 1367(c)(2) & (c)(4). See, e.g., Schutza v. Cuddeback, 262 F. Supp. 3d
1025, 1030–31 (S.D. Cal. 2017) (declining to exercise supplemental jurisdiction because
(1) “Plaintiff’s state law claim under the Unruh Act substantially predominates over his
federal claim” and, (2) because “it would be improper to allow Plaintiff to use federal
court as an end-around to California’s pleading requirements.”). The Court orders
Plaintiff to show cause as to why it should not decline to exercise supplemental
jurisdiction over her Unruh Act claim and other state law claims for similar reasons.

       Plaintiff shall file a response to this Order to Show Cause by January 18, 2021. In
her response, Plaintiff shall identify the amount of statutory damages she seeks to
recover. Plaintiff and her counsel shall also include declarations in their responses which
provide all facts necessary for the Court to determine if they satisfy the definition of a
“high-frequency litigant” as provided by California Civil Procedure Code
§§ 425.55(b)(1) & (2). Failure to respond to this Order may result in the Court declining
to exercise supplemental jurisdiction over Plaintiff’s Unruh Act claim and related state
law claims.


gl

MINUTES FORM 11
CIVIL-GEN                                                          Initials of Deputy Clerk CW
